Title: To James Madison from Peter Stirling, 3 April 1802
From: Stirling, Peter
To: Madison, James


					
						Honoured & Respected Sir,
						Barcelona 3 April 1802:
					
					My last to your Exy. bor date of 19th: Decr: 1801: Sent Via Lisbon to the Care of the Consul there, which I hope ere this has come to Hand and under Same cover contained an Abstract of the arrival of American Vesells to this Port from the 2d. of April 1800: to the 7: Decr: 1801. For the information of the Goverment, I inclose to your Exy. the Abstract of the arrivals from the 10: January 1802: to the 26 ulto.
					The American merchantmen that come this way with W. I. P. come to bad markett. Wheat and Flower is an article that is not plentifull here, but we are now near the Crop.
					Having nothing more at present to intrude on your Exy. time have only to beg leave to reiterate my Self at yr. Exy. Comands. I Remain Sir with Profound Respect, your Exy. Mt. Obt. & Mt. Hle. Servant.
					
						In the absence of Wm. Willis Esqr:
						Peter Stirling
						at. & V.C.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
